DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/26/2021, with respect to the rejection(s) of Claims 1, 3-5, 7, 9, 11-13, and 17 under 35 U.S.C. § 103, wherein the applicant argues that Sathyanarayana and Trudel, even when combined, do not disclose or suggest: the processing system configured to: simultaneously activate the first pressure sensor and the second pressure sensor have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Sathyanarayana, Caron and Joy, and Trudel.
With respect to amended independent claim 1, the applicant has argued that Sathyanarayana and Trudel, even when combined, do not disclose or suggest: …control synchronization of a phase of the first pressure data and the second pressure data, wherein the synchronization is controlled with a delay, based on the phase difference, in activation of at least one of the first pressure sensor or the second pressure sensor such that the value difference between the first pressure values and the second pressure values becomes zero”. The examiner agrees with this assessment. However, the examiner notes that, per reading of the applicant’s disclosure on [0066], “determining a phase difference”, and “controlling synchronization of a phase of first and second pressure values with a delay such that the value difference between the first and second pressure values become zero”, is simply a way to obtain propagation time of the pulse wave from one sensor to the next. The applicant does not disclose any technological or informational processing advantage to obtaining the time delay in this manner. This delay is then used to determine a pulse wave velocity via the well-known equation of dividing the distance between the sensors by the propagation time (See Sathyanarayana et al, “well-known relation” and Equation 1, [0032]; Boutouyrie et al, Fig. 1; Struthers et al, page 465, Col. 2). According to Claim 1, this whole method is done by a processing system. To summarize, this claim recites using a processing system to obtain a well-known variable (propagation time of a pulse wave) using a well-known instrument (an apparatus for pulse wave velocity (PWV) determination in a vessel), to be used in a well-known equation (the equation for pulse wave velocity based on the first distance and the amount of delay). This is similar to measuring the height of an object, which can be done by rolling out a tape measure, comparing to a reference height, comparing to an already rolled out tape measure, or a different way, then using that measured height in a well-known manner. In all cases, a height is being measured using a known instrument to be used in a known way, and a method involving this example would not be considered inventive. It is the same with this amended claim. 
However, this claim limitation is still anticipated by the teaching of Joy et al. 
Applicant’s arguments, see page 9, filed 10/26/2021, with respect to the rejection(s) of Claims 2 and 10 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also, upon further consideration, a new ground(s) of rejection is made in view of Sathyanarayana, Caron, Joy, Trudel and Barnes.
Applicant’s arguments, see pages 9-10, filed 10/26/2021, with respect to the rejection(s) of Claim 8 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also, upon further consideration, a new ground(s) of rejection is made in view of Sathyanarayana, Caron, Joy, Trudel and D. Cohen.
Applicant’s arguments, see page 10, filed 10/26/2021, with respect to the rejection(s) of Claims 14 and 15 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also, upon further consideration, a new ground(s) of rejection is made in view of Sathyanarayana, Caron, Joy, and Dgany.
Applicant’s arguments, see page 10, filed 10/26/2021, with respect to the rejection(s) of Claim 18 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also, upon further consideration, a new ground(s) of rejection is made in view of Sathyanarayana, Caron, Joy, Wood, and Cohen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 9, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana (US 2010/0113949, cited in applicant’s 11/14/2018 IDS, hereinafter Sathyanarayana), in view of Caron et al (US 2014/0249386 Al, hereinafter Caron) and Joy et al (US 2007 /0096715 Al, hereinafter Joy). 
Regarding Claim 1, Sathyanarayana discloses an apparatus for pulse wave velocity (PWV) determination in a vessel (Element 200, Fig. 2), the apparatus comprising: 
a first pressure sensor (one element 106, Figure 6A);
a second pressure sensor (the other element 106, Fig. 6A) spaced from the first pressure sensor by a first distance (see Fig. 6A) along a length of the vessel (the apparatus can be inside a vessel, Fig. 1) such that the first pressure sensor is configured to monitor pressure within the vessel at a first location (211, Fig. 2) and the second pressure sensor is configured to monitor pressure within the vessel at a second location (210, Fig. 2, “This embodiment can allow the collection of data at locations 210 and 211”, [0041]) spaced from the first location; and 
a processing system (Element 102, Fig. 1) in communication with the first pressure sensor and the second pressure sensor (“102 can be configured to examine the pressure measurements from each location”, [0045]; to examine, the processor must be in contact with and receive data from the sensors), the processing system configured to: 
receive first pressure data obtained by the first pressure sensor (“102 can be configured to examine the pressure measurements from each location”, [0045]; one of these locations is 211); and second pressure data obtained by the second pressure sensor (“102 can be configured to examine the pressure measurements from each location”, [0045]; one of these locations is 210), wherein the first pressure data comprises first pressure values over a time period and the second pressure data comprises second pressure values over the time period (“Each measurement 704 in sequences 702-703 can be taken at fixed or variable intervals”); 
determine a phase difference between the first pressure data and the second pressure data, wherein the phase difference is determined based on a value difference between the first pressure values and the second pressure values (“velocity measurement system 102 can be configured to analyze the temporal variation in blood pressure at each location 210 and 211”, [0045]), 
determine a pulse wave velocity of fluid within the vessel based on an amount of the delay and the first distance (“…and calculate the velocity of [pulse] wave 201 based on the time at which the peak pressure measurement is made at each location 210 and 211 and the known distance 602 between sensors 106 according to equation (1)”, [0045]); and 
output, to a display, a graphical representation associated with the pulse wave velocity (“In all cases the velocity calculations or measurements can be visually mapped to display to the user”, [0038]).
Sathyanarayana discloses the claimed invention except for expressly disclosing the processing system configured to: 
simultaneously activate the first pressure sensor and the second pressure sensor, and
control synchronization of a phase of the first pressure data and the second pressure data, wherein the synchronization is controlled with a delay, based on the phase 2Application No. 16/301,485Docket No. 2016P00522W0US / 44755.1599US01 difference, in activation of at least one of the first pressure sensor or the second pressure sensor such that the value difference between the first pressure values and the second pressure values becomes zero.
However, Caron teaches wherein the processing system (Element 150, Fig. 4) is configured to:
simultaneously activate the first pressure sensor and the second pressure sensor (“the sensors are activated to gather pressure and/or flow velocity data simultaneously from each sensor”, [0097]; also [0055] and [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sathyanarayana, to simultaneously activate the first pressure sensor and the second pressure sensor, because this is a way to measure a blood pressure gradient, as taught by Caron ([0055], [0056]).
Joy teaches wherein the phase2Application No. 16/301,485Docket No. 2016P00522W0US / 44755.1599US01 difference of a first signal and a second signal is controlled to be zero (“The system then adjusts the frequency of the energizing signal to drive the phase difference to zero or other reference phase”; [0013]; since the second pressure data at the second location in the invention occurs due to continued momentum of the blood flow from the first pressure data at the first location, the first pressure data can be thought of as an energizing signal), that the resonant frequency is found (“the frequency of the energizing signal is deemed to match the resonant frequency of the sensor”, [0013]), and that this resonant frequency can be correlated with a physical parameter of interest (“The resonant frequency of the sensor is a measured parameter that is correlated with the physical parameter of interest”, [0007]; “the signal characteristics correspond to a heartbeat or a blood pressure waveform”, [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sathyanarayana, wherein the processing system configured to: control synchronization of a phase of the first pressure data and the second pressure data, wherein the synchronization is controlled with a delay, based on the phase 2Application No. 16/301,485Docket No. 2016P00522W0US / 44755.1599US01difference, in activation of at least one of the first pressure sensor or the second pressure sensor such that the value difference between the first pressure values and the second pressure values becomes zero, because in addition to obtaining a time delay to calculate the pulse wave velocity, the resonant frequency would also be found, which can be used to obtain other physical parameters of interest. 
Regarding Claim 3, modified Sathyanarayana discloses the apparatus of claim 1, wherein the pulse wave velocity is determined as D1/Δt (Equation 1, located between [0032] and [0033]), where D1 is the first distance (“If the distance separating locations 210 and 211 is one centimeter…”, [0033]) and Δt is an amount of time between a pulse wave reaching the first location and the pulse wave reaching the second location (The peaks of the pulse wave at locations 210 and 211 at 0.433 and 0.533, respectively, give a difference of 0.1 s, which is then used in Equation 1, [0031-0033]). (It is noted by the examiner that while this equation is used in an embodiment utilizing imaging sequences instead of pressure sensing, Sathyanarayana teaches that the embodiments in Figs. 6A-6B can be used with both imaging-based and sensor-based methods, [0043]).
Regarding Claim 4, modified Sathyanarayana discloses the apparatus of claim 3, wherein an identifiable feature (“peak pressure measurement”, [0045]) of the first and second pressure data is utilized to determine the amount of time between the pulse wave reaching the first and second locations (the velocity of the wave 201 [is calculated] based on the time at which the peak pressure measurement is made at each location”, [0045]; this implies that both time points are known, which means the difference between the time points is also known). 
Regarding Claim 5, modified Sathyanarayana discloses the apparatus of claim 4, wherein the identifiable feature is at least one of: a 10maximum pressure (“the time at which the peak pressure measurement is made at each location 210 and 211”, [0045]), a minimum pressure, or a slope.
Regarding Claim 9, Sathyanarayana discloses method of determining pulse wave velocity (PWV) in a vessel, comprising: 
a first pressure sensor (one element 106, Fig. 6A) and a second pressure sensor (the other element 106, Fig. 6A), wherein the first pressure sensor is configured to monitor a pressure (“106 is preferably a pressure sensor…configured to detect the passage of pulse wave 201”, [0043]) at a first location (210, Fig. 2) within the vessel, wherein the second pressure sensor is configured to monitor  a pressure (“106 is preferably a pressure sensor…configured to detect the passage of pulse wave 201”, [0043]) at a second location (211, Fig. 2) within the vessel, wherein the second location is spaced from the first location along a length of the vessel by a first distance (“Preferably, data collection devices 106 are separated by a known distance 602”, [0041]); 
receiving first pressure data obtained by the first pressure sensor (“This embodiment can allow the collection of data at [location]…210”, [0041]);
determining a phase difference between the first pressure data and the second pressure data, wherein the phase difference is determined based on a value difference between the first pressure values and the second pressure values (“velocity measurement system 102 can be configured to analyze the temporal variation in blood pressure at each location 210 and 211”, [0045]), 
4Application No. 16/301,485Docket No. 2016P00522W0US / 44755.1599US01determining a pulse wave velocity of fluid within the vessel based on an amount of the delay and the first distance (“…and calculate the velocity of [pulse] wave 201 based on the time at which the peak pressure measurement is made at each location 210 and 211 and the known distance 602 between sensors 106 according to equation (1)”, [0045]); and 
outputting, to a display, a graphical representation associated with the pulse wave velocity (“In all cases the velocity calculations or measurements can be visually mapped to display to the user”, [0038]).
Sathyanarayana discloses the claimed invention except for expressly disclosing simultaneously activating a first pressure sensor and a second pressure sensor, and
Joy teaches wherein the phase2Application No. 16/301,485Docket No. 2016P00522W0US / 44755.1599US01 difference of a first signal and a second signal is controlled to be zero (“The system then adjusts the frequency of the energizing signal to drive the phase difference to zero or other reference phase”; [0013]; since the second pressure data at the second location in the invention occurs due to continued momentum of the blood flow from the first pressure data at the first location, the first pressure data can be thought of as an energizing signal), that the resonant frequency is found (“the frequency of the energizing signal is deemed to match the resonant frequency of the sensor”, [0013]), and that this resonant frequency can be correlated with a physical parameter of interest (“The resonant frequency of the sensor is a measured parameter that is correlated with the physical parameter of interest”, [0007]; “the signal characteristics correspond to a heartbeat or a blood pressure waveform”, [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sathyanarayana, with controlling synchronization of a phase of the first pressure data and the second pressure data, wherein the synchronization is controlled with a delay, based on the phase difference, in activation of at least one of the first pressure sensor or the second pressure sensor such that the value difference between the first pressure values and the second pressure values becomes zero, 
However, Caron teaches simultaneously activating a first pressure sensor and a second pressure sensor (“the sensors are activated to gather pressure and/or flow velocity data simultaneously from each sensor”, [0097]; also [0055] and [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sathyanarayana, to simultaneously activate the first pressure sensor and the second pressure sensor, because this is a way to measure a blood pressure gradient, as taught by Caron ([0055], [0056]).
controlling synchronization of a phase of the first pressure data and the second pressure data, wherein the synchronization is controlled with a delay, based on the phase difference, in activation of at least one of the first pressure sensor or the second pressure sensor such that the value difference between the first pressure values and the second pressure values becomes zero, because in addition to obtaining a time delay to calculate the pulse wave velocity, the resonant frequency would also be found, which can be used to obtain other physical parameters of interest.
Regarding Claim 11, modified Sathyanarayana discloses the method of claim 9, wherein the pulse wave velocity is determined as D1/Δt (Equation 1, located between [0032] and [0033]), where D1 is the first distance (“If the distance separating locations 210 and 211 is one centimeter…”, [0033]) and Δt is an amount of time between a pulse wave reaching the first location and the pulse wave reaching the second location (The peaks of the pulse wave at locations 210 and 211 at 0.433 and 0.533, respectively, give a difference of 0.1 s, which is then used in Equation 1, [0031-0033]). (It is noted by the examiner that while this equation is used in an embodiment utilizing imaging sequences instead of pressure sensing, Sathyanarayana teaches that the embodiments in Figs. 6A-6B can be used with both imaging-based and sensor-based methods, [0043]).
Regarding Claim 12, modified Sathyanarayana discloses the method of claim 11, wherein an identifiable feature (“peak pressure measurement”, [0045]) of the first and second pressure data is utilized to determine the amount of time between the pulse wave reaching the first and second locations (the velocity of the wave 201 [is calculated] based on the time at which the peak pressure measurement is made at each location”, [0045]; this implies that both time points are known, which means the difference between the time points is also known). 
Regarding Claim 13, modified Sathyanarayana discloses the method of Claim 12, wherein the identifiable feature is at least one of: a 10maximum pressure (“the time at which the peak pressure measurement is made at each location 210 and 211”, [0045]), a minimum pressure, or a slope.
Regarding Claim 20, modified Sathyanarayana discloses the apparatus of claim 1, further comprising: an intravascular device configured to be positioned within the vessel (“104 can be any device configured for insertion into a blood vessel of a living being”, [0022]), wherein the intravascular device includes: a flexible elongate member  (Element 104, Fig. 1)   having a proximal portion (Element 114, Fig. 1) and a distal portion (Element 112, Fig. 2); 
 the first pressure sensor (one element 106, Figure 6A), wherein the first pressure sensor is coupled to the distal portion of the flexible elongate member (See Fig. 6A); and the second pressure sensor (the other element 106, Figure 6A), wherein the second pressure sensor is coupled to the distal portion of the flexible elongate member at a position that is spaced from the first pressure sensor by the first distance along a length of the flexible elongate member (“Preferably, data collection devices 106 are separated by a known distance 602”, [0041]).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Caron and Joy, and further in view of Barnes (US 7,303,530 B2, hereinafter Barnes).
Regarding Claim 2, modified Sathyanarayana discloses the apparatus of Claim 1. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing wherein the first pressure sensor and/or the second pressure sensor is a CMUT-on-ASIC pressure sensor. However, Barnes teaches a CMUT pressure sensor (Elements 14 and 16, Fig. 2) integrated with an electronic circuit (“By using a CMUT ultrasound transducer integrated with a pressure sensor and integrated [with]…supporting electronic circuits…”, Col. 8, lines 64-66) for the purposes of measuring blood pressure (“…an affordable blood pressure sensor…”, Col. 8, lines 66-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Sathyanarayana, with the CMUT-on-ASIC pressure sensor of Barnes, because this makes the blood pressure sensor affordable, as stated in Col. 8, lines 66-67 of Barnes (“an affordable blood pressure sensor is provided”. 

Claims 7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Caron, and Joy, and further in view of Trudel et al (US 2017/0215794 A1, hereinafter Trudel).
Regarding Claim 7, modified Sathyanarayana discloses the apparatus of claim 19. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing wherein the processing system is further configured to: classify a patient based on the predicted therapeutic benefit.
However, Trudel teaches the processing system being further configured to: classify a patient based on the predicted therapeutic benefit of neuromodulation (“the controller 104 can provide the operator with an indication of whether the patient is a responder or a non-responder”, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Sathyanarayana, with the classification of Trudel, because this allows an operator to elect whether or not to proceed with the therapy, as demonstrated by Trudel ([0035]).
Regarding Claim 17, modified Sathyanarayana discloses the method of Claim 20. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing classifying a patient based on the predicted therapeutic benefit. However, Trudel teaches classifying a patient based on the predicted therapeutic benefit of neuromodulation (“the controller 104 can provide the operator with an indication of whether the patient is a responder or a non-responder”, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Sathyanarayana, with the classification of Trudel, because this allows an operator to elect whether or not to proceed with the therapy, as demonstrated by Trudel ([0035]).
Regarding Claim 19, modified Sathyanarayana discloses the apparatus of claim 1. Modified Sathyanarayana discloses wherein the processing system is further configured to: 
determine, based on the determined pulse wave velocity, a renal denervation therapy recommendation and a predicted therapeutic benefit of the renal denervation therapy; and 
output, to the display, at least one of the renal denervation therapy recommendation or the predicted therapeutic benefit, wherein the vessel is a renal artery.  
However, Trudel discloses wherein a processing system (Element 104, Fig. 1B)  is further configured to: 
determine, based on the determined pulse wave velocity (“The method 200 further includes comparing the physiological parameter to a predetermined threshold (block 208) to determine…”, [0033]; “physiological parameters…include…renal pulse wave speed”, [0022]), a renal denervation therapy recommendation and a predicted therapeutic benefit of the renal denervation therapy (“whether the patient is likely to therapeutically benefit from neuromodulation therapy”, [0033]; denervation is a type of neuromodulation); and 
output, to the display (“the controller 104 can have a display that visually indicates…”, [0034]), at least one of the renal denervation therapy recommendation or the predicted therapeutic benefit (“…whether the patient is a responder”, [0034]), wherein the vessel is a renal artery (“the method 200 includes advancing the guidewire 101…to a target site within a blood vessel V (e.g., a renal artery)”, [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Sathyanarayana, with the functionality of Trudel, because Trudel teaches that “renal artery wave speed can be a predictive marker for selecting responders to renal artery neuromodulation” (0031]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Caron, and Joy, and Trudel, as evidenced by D. Cohen et al (U.S. 4,691,709, hereinafter D. Cohen).
Regarding Claim 8, modified Sathyanarayana discloses the apparatus of claim 20. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing wherein the intravascular device further includes: a third pressure sensor coupled to the distal portion of the flexible elongate member at a position spaced from the first and second pressure sensors such that the third pressure sensor is configured to monitor pressure within the vessel at a third location spaced from the first and second locations. However, Trudel teaches wherein the intravascular device further includes: a third pressure sensor (Element 105c, Fig. 1A; “Representative sensing elements 105 include one or more of the following: … a pressure sensor…”) coupled to the distal portion of the flexible elongate member at a position spaced from the first (Element 105a, Fig. 1A) and second (Element 105b, Fig. 1A) pressure sensors (Fig. 1A) such that the third pressure sensor is configured to monitor pressure within the vessel at a third location spaced from the first and second locations (Each sensor would only be able to sense the immediate area around it). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Sathyanarayana, with the third pressure sensor of Trudel, because adding more than two pressure sensors to the end of a catheter can allow for simultaneous measurements of blood pressure at more sites, which can help calculate simultaneous parameters such as blood pressure and blood velocity, as taught by D. Cohen (Col. 7, lines 27-36). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Caron and Joy, and further in view of Dgany et al (US 6,354,999 B1, hereinafter Dgany). 
Regarding Claim 14, modified Sathyanarayana discloses the method of Claim 9. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing synchronizing activation of the first and second pressure sensors.  However, Dgany teaches synchronizing activation of the first and second pressure sensors (“pressure is measured...simultaneously by two sensors”, Col. 11, lines 46-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Sathyanarayana, with the synchronizing of the pressure sensors of Dgany, because this allows for a time measuring interval to be calculated in order to calculate pulse wave velocity (Col. 11, lines 59-62).
Regarding Claim 15, modified Sathyanarayana discloses the method of Claim 14. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing the synchronizing being based at least one of: an 30ECG signal, an aortic pressure sensor reading, or a time difference between a pulse wave reaching the first location and the pulse wave reaching the second location. However, Dgany teaches synchronizing pressure measurements based on an ECG signal (“The artificial pressure flow signal may also be synchronized with heart beats…by gating to ECG”, Col. 11, lines 63-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing of the pressure sensors of Sathyanarayana, with the synchronization of Dgany, because similar to the instant application, the point of the synchronization in Dgany is to get a time measuring interval in order to calculate pulse wave velocity (Col. 11, lines 59-62).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Caron and Joy, and further in view of Wood et al (US 2013/0291871 A1, hereinafter Wood), as evidenced by Cohen et al (US 2003/0100839 A1, hereinafter Cohen).
Regarding Claim 18, modified Sathyanarayana discloses the apparatus of Claim 1. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing wherein the sampling frequency of the first and the second pressure sensor is 10 kHz or higher. However, Wood teaches the sampling frequency of a capacitive pressure sensor to be higher than 10 kHz (“the sensor may be a CMUT…sensor…in certain embodiments, a sweep of the transmission frequency measures the resonant frequency of the pressure transducer, which is a function of cuff pressure”, [0024]; the frequency is in the 2.450 GHz center frequency or the 5.800 GHz band (or higher), [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sampling frequency of the pressure sensors for pulse wave velocity determination of Sathyanarayana, with the sampling frequency being higher than 10 kHz of Wood, because issues of accuracy must be addressed in order to make a successful pressure sensor, as taught by Cohen ([0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Sato et al (US 2015/0346306 Al), which teaches setting a phase difference between two signals to zero for the purposes of finding a resonant frequency and determining a physical parameter.
See Ogura et al (US 20010003792 A1), which discloses calculating, a time difference between a first reference point on a corresponding heartbeat-synchronous pulse of the heart-sound signal SH and a second reference point on a corresponding heartbeat-synchronous pulse of a pressure-pulse-wave signal, and determining the calculated time difference as a pulse-wave propagation time DT for each heartbeat.
See Ogura et al (US 20020026120 A1), which discloses calculating, based on the time difference DTR calculated for each of the heartbeat-synchronous pulses, a right pulse wave velocity value VR according to the expression VR=LR/(DTR-TPEP).
See Olde et al (US 2013/0150766 A1), which discloses synchronizing the pulse rate of first and second pulse generators while applying a phase difference between the first and second pulses, which causes the first and second pulses to be separated in time.
See Inukai et al (US 5921936 A), which discloses determining propagation velocity based on the time difference between a heartbeat-synchronous pulse of a first oscillatory pressure-pulse wave detected by a first pressure sensor and a corresponding heartbeat-synchronous pulse of a second oscillatory pressure-pulse wave detected by a pressure-pulse-wave sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791